Opinion by
Tbexlek, J.,
In this case the agreement which is the basis of plaintiff’s claim provides, “The complete contract must be in writing as the publishers are not responsible for verbal agreements.” The defendant thus had notice that the solicitor, who entered into the written agreement to insert his advertisement in the paper which the plaintiff corporation published, had no right to. make any verbal engagements which would be binding on the plaintiff. There was no proof offered to show that the treasurer of the company when he approved the order, had any notice of any verbal agreement contrary to the provisions of the written contract. Therefore, the defendant cannot in defense show a breach of the verbal agreements made before the written agreement was entered into; see Frederick Piano Company v. Landau, 67 Pa. Superior Ct. 415, and the cases therein cited.
The defendant sought to introduce proof of the custom of the trade, showing that a contract of advertising can be withdrawn at any time, providing the advertiser pays short rates for the time the advertisement has run. The language of the contract is plain, and we need not resort to any custom of the trade to make it plainer. The defendant’s engagement was to pay for a definite amount of advertising for a fixed number of insertions at the price stipulated. He cannot change his obligation by *621proof of a custom: Goodman v. Whiting Lumber Co., 62 Pa. Superior Ct. 230. .
The defendant asserts that even if he be liable, his only-duty is to pay such damages as were actually occasioned by the breach,- and that it was incumbent on the plaintiff to make proper efforts to sell to other parties the space defendant had contracted for, thus reducing the loss. We need not discuss this phase of the case. The defendant, in a letter bearing date April 18th, after a conference between the attorneys in the case, stipulated, after directing that the advertisement should be discontinued, “If I have the right to stop the use of my advertisement, that right exists irrespective of what you do, and if under the law I have no right to order you to stop, I agree that your rights against me shall be the same as if you every week inserted the advertisement, provided you at once cease publishing the advertisement. By this arrangement I waive the performance on your part.” The defendant cannot now complain if the plaintiff adopt the standard which he himself set up.
All the assignments of error are overruled, and the judgment is affirmed.